Citation Nr: 0839270	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-36 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 1975 rating decision which assigned a 10 percent 
rating for shell fragment wound of the right thigh (Muscle 
Group XIV).

2.  Whether there was CUE in a September 1975 rating decision 
which assigned a 10 percent rating for shell fragment wound 
of the right hand.

3.  Whether there was CUE in a September 1975 rating decision 
which assigned a 10 percent rating for residuals of a shell 
fragment wound of the left hand with secondary deformity 
fracture of the left 4th metacarpal.  


REPRESENTATION

Appellant represented by:	Marine Corps League





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  In a September 1975 rating decision, service connection 
was granted for the residuals of the shell fragment wounds 
effective May 1975: (a) a 10 percent rating was assigned for 
residuals of a shell fragment wound of the left hand with 
secondary deformity fracture of the left 4th metacarpal under 
Diagnostic Code 5309; (b) a 10 percent rating was granted for 
shell fragment wound of the right hand under Diagnostic Code 
5309; (c) a 10 percent rating was granted for residuals of 
shell fragment wound of the right thigh (Muscle Group XIV) 
under Diagnostic Code 5314.  An appeal to that decision was 
not initiated.

2.  There was no CUE in the rating decision of September 1975 
in failing to grant a rating in excess of 10 percent for 
shell fragment wound of the right thigh (Muscle Group XIV) as 
there is no indication that the facts were incorrect or the 
law and regulation were incorrectly applied.

3.  There was no CUE in the rating decision of September 1975 
in failing to grant a rating in excess of 10 percent for 
shell fragment wound of the right hand as there is no 
indication that the facts were incorrect or the law and 
regulation were incorrectly applied.

4.  There was no CUE in the rating decision of September 1975 
in failing to grant a rating in excess of 10 percent for 
shell fragment wound of the left hand based on moderate 
muscle injury as there is no indication that the facts were 
incorrect or the law and regulation were incorrectly applied.

5.  There was CUE in the rating decision of September 1975, 
as it failed to grant service connection for mild impairment 
of the left ulnar nerve.  Had service connection been for 
granted at the time, the veteran's combined rating for his 
service connection disabilities would have been 40 percent, 
not 30 percent.  


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the September 
1975 decision on the basis of CUE in the rating of the right 
thigh shell fragment wound have not been met.  38 C.F.R. § 
3.105 (2008).

2.  The criteria for revision or reversal of the September 
1975 decision on the basis of CUE in the rating of the right 
hand shell fragment wound have not been met.  38 C.F.R. § 
3.105 (2008).

3.  The criteria for revision or reversal of the September 
1975 decision on the basis of CUE in the rating of the left 
hand shell fragment wound based on muscle injury have not 
been met.  38 C.F.R. § 3.105 (2008).

4.  The September 1975 rating decision's failure to grant 
service connection for mild impairment to the ulnar nerve was 
CUE; had service connection been granted for ulnar nerve 
disability, the veteran's overall combined rating would have 
been 40 percent.  38 C.F.R. § 3.105 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This 
law contemplates VA's notice and duty to assist obligations 
in the context of claims for benefits.


CUE

The service treatment records reflect that the veteran 
suffered shrapnel wounds to both hands and thighs in 1966.  
The veteran was referred to the United States Naval Hospital 
in November 1966 with the diagnosis of fracture of the left 
3rd, 4th, and 5th metacarpal.  It was noted that the veteran 
had been wounded in September 1966 in Vietnam by grenade 
shrapnel during hostile fire.  He had received multiple 
shrapnel wounds of both thighs and hands.  There was an open 
fracture of the 3rd, 4th, and 5th metacarpals of the left hand.  
There was a severance of the long extensor tendon of the 
right thumb.  Debridement and primary closure of the wounds 
was carried out as well as repair of the thumb extensor 
tendon.  

The veteran was air evacuated to Japan.  He underwent an 
internal fixation of the metacarpal fractures by Kirschner 
wires.  He also had split thickness skin grafting from the 
left thigh to the right thigh.  

He was then air evacuated to the Naval Hospital in Illinois.  
On admission, the veteran had a healed scar on the dorsum of 
the proximal phalanx of the right thumb and he had normal 
thumb function.  There were healed scars on the anterior 
aspect of both thighs and a healed scar of the dorsum of the 
left hand.  Routine laboratory studies were within normal 
range.  X-rays of the right thumb revealed a healed fracture 
involving the proximal phalanx.  X-rays of the left hand 
revealed a fracture of the 4th metacarpal with bone loss and 
shortening.  In December 1966, an autogenous bone graft from 
the left radius to the left 4th metacarpal shaft was done.  
The hand and wrist were immobilized in a long arm cast until 
March 1967.  Serial x-ray examinations revealed a viable 
graft and bridging callus along the ulnar aspect of the 
defect of the 4th metacarpal.  Currently, the veteran had 
decreased sensation in the ulnar nerve distribution of the 
left hand which had been present since the skin graft 
surgery.  Paresthesia was present with palpation. Ulnar nerve 
motor function in the left hand was normal.  There was loss 
of integrity of the transverse metacarpal ligament with 
depression of the 4th metacarpal head.  There was shortening 
of the left 4th metacarpal.  The final diagnoses were 
shrapnel wounds of both hands and thighs; fracture, open of 
the 3rd, 4th, and 5th metacarpals of the left hand; neuropathy 
of the ulnar nerve, left, partial, sensory; nonunion of the 
left 4th metacarpal with loss of bone substance.  The veteran 
was referred to a physical evaluation board.  

The physical evaluation board determined that the injuries 
were not due to misconduct, were incurred in the line of 
duty, rendered the veteran unfit for duty, and were noted to 
be possibly permanent.  

The January 1968 separation examination revealed that the 
upper extremities and the lower extremities were all normal 
on physical evaluation.  

Post-service, the veteran was afforded a VA examination in 
July 1975.  Physical examination of the left hand revealed a 
1.5 inch longitudinal scar dorsally over the 4th metacarpal.  
Range of motion was normal.  There were superficial scars in 
the palmar area.  Examination of the left forearm revealed a 
1.25 inch postoperative longitudinal scar in the area of the 
right radius (bone graft site).  Examination of the left 
wrist was normal with normal range of motion.  Examination of 
the right thigh revealed a 2 by 2 square skin graft scar over 
the anterior surface with depression into the quadriceps 
(Muscle Group IV was listed, although it appears that this 
was really Muscle Group XIV).  Examination of the right thumb 
revealed a 1 inch oblique scar of the dorsum over the 
proximal half.  There was no tendon involvement.  The range 
of motion was normal.  There was no nerve or vessel 
involvement.  X-rays of the left hand revealed multiple 
metallic densities in the area of soft tissue adjacent to the 
proximal portion of the first metacarpal.  An old fracture of 
the 4th metacarpal was noted.  There was no other bony 
destruction or lesion.  No x-rays were taken of the right 
hand or thighs.  

In a September 1975 rating decision, service connection was 
granted for the residuals of the shell fragment wounds 
effective May 1975.  In pertinent part, a 10 percent rating 
was assigned for residuals of a shell fragment wound of the 
left hand with secondary deformity fracture of the left 4th 
metacarpal under Diagnostic Code 5309.  A 10 percent rating 
was granted for shell fragment wound of the right hand under 
Diagnostic Code 5309.  A 10 percent rating was granted for 
residuals of shell fragment wound of the right thigh (Muscle 
Group XIV) under Diagnostic Code 5314.  

Recently, the veteran was afforded a VA examination in 
February 2006.  In pertinent part, x-rays of the right hand 
confirmed that the veteran had retained tiny metallic foreign 
bodies in the soft tissues of thumb.  There were also 
degenerative joint changes by the proximal and distal 
interphalangeal joints of the 2nd and 3rd fingers.  X-rays of 
the left hand revealed a tiny metallic foreign body by the 
soft tissues at the base of the first metacarpal by the joint 
margin.  There was deformity by the 4th proximal metacarpal 
most likely from old injury.  Examination of the thigh 
confirmed injury to Muscle Group XIV, anterior thigh muscle, 
rectus femoris.  However, there was no tissue loss or muscle 
herniation.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the CUE issue.

The veteran has alleged CUE in the February 1975 rating 
decision claiming that his shell fragment wounds were not 
properly rated.  The veteran did not appeal that decision and 
it became final.  See 38 U.S.C.A. § 7105.

The February 1975 rating decision may be revised only upon a 
showing that it was clearly and unmistakably erroneous.  See 
38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that VA reweigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged 
failure in the duty to assist by the RO may never form the 
basis of a valid claim of CUE, because it essentially is 
based upon evidence that was not of record at the time of the 
earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  The fact that medical knowledge was not advanced to 
its current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991). 
However, an asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
Eddy.  Likewise, the failure to fulfill the duty to assist 
cannot constitute CUE.  Crippen.

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the September 1975 
rating decision.  38 C.F.R. § 3.105.  At the time of that 
decision, VA law and regulation provided criteria for rating 
gunshot/shell fragment wounds.  

There were four grades of severity of disabilities due to 
muscle injuries that were recognized for rating purposes: 
slight, moderate, moderately severe, and severe.  A 
determination as to the severity of a muscle injury is based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, and uncertainty of movement) and on the 
objective evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold of 
fatigue, and impairment of coordination.  38 C.F.R. 4.54 
(1974-1975).

Slight muscle injury was associated with a simple wound of a 
muscle without debridement, infection or effects of 
laceration.  The history would include a service department 
record of a wound of slight severity or relatively brief 
treatment and a return to duty, with wound healing and good 
functional results, without consistent complaints of the 
cardinal symptoms of muscle injury or painful residuals.  The 
objective findings include minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, without significant impairment of function and no 
retained metallic fragments.  38 C.F.R. § 4.56(a) (1974-
1975).

A through and through or deep penetrating wound of relatively 
short track by a single bullet, small shell, or shrapnel 
fragment as well as the absence of an explosive effect of 
high velocity missile, of residuals of debridement, or of 
prolonged infection is to be considered at least moderate 
disability of muscle.  Service medical records should show 
consistent complaint from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of a moderate muscle injury 
include evidence of entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tones, and of definite weakness or 
fatigue in comparative tests.  (In such tests, the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of the tests).  38 C.F.R. 4.56(b) 
(1974-1975).

A through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity with debridement, prolonged infection, or sloughing 
of soft parts but with intermuscular cicatrization is 
considered a muscle injury of moderately severe degree.  
Service medical records should show hospitalization for a 
prolonged period for treatment of a wound of severe grade and 
consistent complaints of cardinal symptoms of muscle wounds.  
Evidence of unemployability due to an inability to keep up 
with work requirements is to be considered, if present.  
Objective findings of a moderately severe muscle injury 
include evidence of entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups, and moderate loss of 
deep fascia (indicated on palpation), moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with sound side.  38 C.F.R. 4.56(c) (1974-
1975).

A through and through or deep penetrating wound due to a high 
velocity missile, large or multiple low velocity missiles, an 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection, 
sloughing of soft parts, intermuscular binding, and 
cicatrization is considered a muscle injury of severe degree.  
Service medical records should show, just as with a 
moderately severe muscle injury but in an aggravated form, 
hospitalization for a prolonged period for treatment of a 
wound of severe grade and consistent complaints of cardinal 
symptoms of muscle wounds.  Objective findings of a severe 
muscle injury include evidence of extensive ragged, 
depressed, and adherent scars of the skin so situated as to 
indicate wide damage to the muscle group(s) in the track of 
the missile; minute multiple scattered foreign bodies (shown 
by X-rays) indicating a spread of intermuscular trauma and 
explosive effect of missile; moderate or extensive loss of 
deep fascia or of muscle substance shown on palpation; soft 
or flabby muscles in the wound area; an inability of the 
muscles to swell and harden normally in contraction.  38 
C.F.R. 4.56(d) (1970).

The law and regulations in effect at the time of the 
September 1975 rating decision also provided that a through 
and through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged.  38 
C.F.R. § 4.72 (1974-1975).

In addition, the regulations, provided that "[a] compound 
comminuted fracture, for example, with muscle damage from the 
missile, established severe muscle injury."  38 C.F.R. § 4.72 
(1974-1975).

38 C.F.R. § 4.50 provided that skin scars were incidental and 
negligible and it was the deep intramuscular and 
intermuscular scarring that was disabling.

The law in effect at the time of the rating decision in 
question also provided that a compensable rating for scars 
(other than burn scars or disfiguring scars of the head, 
face, or neck) required that they be poorly nourished, with 
repeated ulceration; that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the bodily part which they affected.  38 C.F.R. § 
4.118, Codes 7803, 7804, 7805 (1974-1975).

Under the law in effect at the time, as now, the evaluation 
of the same manifestations under different diagnostic codes 
was proscribed.  See 38 C.F.R. § 4.14 (1974-1975).  VA 
regulations recognized then, as now, that "[d]isability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent . . . ." 38 C.F.R. § 4.14 
(1974-1975).  Therefore, the assignment of separate 
evaluations for disabilities resulting from the same injury 
was not warranted unless the disabilities were separate and 
distinct from each other or it was authorized by a specific 
legal rule.


Right Thigh

The law extant at the time of the September 1975 RO decision 
provided for a 10 percent evaluation for superficial scars 
that were tender and painful on objective demonstration.  
Higher evaluations were available where scars were productive 
of limitation of function of the affected part.  (38 U.S.C. § 
355; 38 C.F.R. Part 4, Diagnostic Codes 7804 and 7805).  
Slight impairment of the anterior thigh muscles (Muscle Group 
XIV) warranted a noncompensable evaluation, a moderate 
impairment warranted a 10 percent evaluation, a moderately 
severe impairment warranted a 30 percent rating, and a severe 
impairment warranted a 40 percent rating.  (Diagnostic Code 
5314).  

The RO assigned a 10 percent rating based on moderate injury.  
The veteran sustained a shell fragment wound to the right 
thigh which required debridement and a subsequent skin graft.  
He was left with residual scarring, including a 2 by 2 square 
skin graft scar over the anterior surface with depression 
into the quadriceps.  See July 1975 VA Examination Report.  
No other residual disability was shown on this examination.  

In order for a higher rating to be warranted, the evidence 
would have to show that the veteran sustained a moderately 
severe muscle injury.  

Both moderate and moderately severe muscle injuries 
contemplate a through and through or deep penetrating wound.  
Although the veteran had debridement, there was no prolonged 
infection, or sloughing of soft parts but with intermuscular 
cicatrization.  The wound was not of severe grade and the 
veteran did not have consistent complaints of cardinal 
symptoms of muscle wounds.  There was no evidence of 
unemployability due to an inability to keep up with work 
requirements due to this wound.  Although there was 
depression into the quadriceps by a scar, the evidence did 
not show moderate loss of deep fascia (indicated on 
palpation), moderate loss of muscle substance, or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  See 38 C.F.R. 4.56(c) (1974-1975).  Therefore, as 
there was a basis for the assigned 10 percent rating for 
moderate muscle injury and since there was a basis for not 
assigning a rating based on moderately severe muscle injury, 
there was no CUE in that rating.  To the extent that the 
veteran disagrees with how the evidence was weighed, that, as 
noted, is not a ground for CUE.  There was a basis in the 
record for the 10 percent rating.  

With regard to whether the scar and muscle injury should have 
been separately rated, such an allegation would not amount to 
CUE.  The criteria for muscle injuries specifically mention 
scars.  Such clearly establishes an overlap with the 
diagnostic criteria for disabilities of the skin, 
specifically diagnostic code 7804.  The veteran's right thigh 
scar involved depression of the skin, as noted, but the scar 
was not poorly nourished with repeated ulceration; tender and 
painful on objective demonstration; or productive of 
limitation of function of the bodily part affected.  Further, 
the Court's decision in Esteban v. Brown, 6 Vet. App. 259, 
262 (1994), post-dated the decision in question.  Evolving 
interpretations based upon Court decisions do not establish a 
valid motion for CUE.  See VAOGCPREC 9-1994 (March 25, 1994) 
(Court decisions invalidating VA regulations or statutory 
interpretations do not have retroactive effect on prior 
"final" adjudications, but should be given retroactive effect 
on claims still open on direct review).  

Thus, regarding the rating of the right thigh, the September 
1975 rating decision was based on the record and the law 
which existed at the time and did not involve undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of the decision.


Hands

Ratings for specific muscle groups related to the forearm and 
the hand were provided in 38 C.F.R. § 4.73, Diagnostic Codes 
5307, 5308 and 5309 (1974-1975).  These diagnostic codes 
provide for a 10 percent rating for a moderate disability of 
each affected muscle group.  38 C.F.R. § 4.73, Diagnostic 
Codes 5307-5309 (1974-1975).  A note following these codes 
indicated that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  It 
was further directed that in such instances, the disability 
should be rated on limitation of motion, minimum 10 percent.  
38 C.F.R. § 4.73, Diagnostic Codes 5307-5309 (1974-1975).  At 
the time of the February 1975 decision, the rating schedule 
clearly mandated a minimum 10 percent rating for such 
injuries to the hand to be based on limitation of motion.  

The Board notes that although the veteran suffered a fracture 
involving a finger of the left hand, it was not a compound 
comminuted fracture.


Right Hand

As noted, during service, the veteran experienced a severance 
of the long extensor tendon of the right thumb.  Debridement 
and primary closure of the wound was carried out as well as 
repair of the thumb extensor tendon.  

The injury resulted in a healed scar on the dorsum of the 
proximal phalanx of the right thumb and he had normal thumb 
function.  X-rays of the right thumb revealed a healed 
fracture involving the proximal phalanx.  

The post-service VA examination in July 1975 revealed a 1 
inch oblique scar of the dorsum over the proximal half of the 
right thumb.  There was no tendon involvement.  The range of 
motion was normal.  There was no nerve or vessel involvement

A 10 percent rating was assigned based on moderate muscle 
injury.  Although there was debridement, there was no 
prolonged infection, or sloughing of soft parts but with 
intermuscular cicatrization.  Service medical records did not 
reflect it was for a wound of severe grade and consistent 
complaints of cardinal symptoms of muscle wounds.  There was 
no evidence of unemployability due to an inability to keep up 
with work requirements.  The scar was not relatively large 
and there was no moderate loss of deep fascia (indicated on 
palpation), moderate loss of muscle substance, or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  38 C.F.R. 4.56(c) (1974-1975).  The range of motion 
was normal.  As such, there was a basis for the 10 percent 
assigned rating.  Further, since the hand was rated based on 
residual finger impairment, the Board notes that the record 
did not reflect any limitation of motion.  There was no 
ankylosis or amputation.  

To the extent that the veteran disagrees with how the 
evidence was weighed, that, as noted, is not a ground for 
CUE.  There was a basis in the record for the 10 percent 
rating.  Thus, regarding the rating of the right hand, the 
September 1975 rating decision was based on the record and 
the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


Left Hand

A 10 percent rating was assigned based on moderate muscle 
injury.  

The service treatment records reflect that the veteran 
suffered an open fracture (not a compound comminuted 
fracture) of the 3rd, 4th, and 5th metacarpals of the left 
hand.  Debridement and primary closure of the wounds was 
carried out.  He underwent an internal fixation of the 
metacarpal fractures by Kirschner wires.  Later inservice 
examination revealed a healed scar of the dorsum of the left 
hand.  X-rays of the left hand revealed a fracture of the 4th 
metacarpal with bone loss and shortening.  An autogenous bone 
graft from the left radius to the left 4th metacarpal shaft 
was done.  The hand and wrist were immobilized in a long arm 
cast.  Serial x-ray examinations revealed a viable graft and 
bridging callus along the ulnar aspect of the defect of the 
4th metacarpal.  The veteran had decreased sensation in the 
ulnar nerve distribution of the left hand which had been 
present since the skin graft surgery.  There were 
paresthesias present with palpation.  Ulnar nerve motor 
function was normal.  There was loss of integrity of the 
transverse metacarpal ligament with depression of the 4th 
metacarpal head.  There was shortening of the left 4th 
metacarpal.  The final diagnoses were shrapnel wounds of both 
hands and thighs; fracture, open of the 3rd, 4th, and 5th 
metacarpals of the left hand; neuropathy of the ulnar nerve, 
left, partial, sensory; nonunion of the left 4th metacarpal 
with loss of bone substance.  The veteran was referred to a 
physical evaluation board.  

The post-service July 1975 VA examination of the left hand 
revealed a 1.5 inch longitudinal scar dorsally over the 4th 
metacarpal.  Range of motion was normal.  There were 
superficial scars in the palmar area.  Examination of the 
left forearm revealed a 1.25 inch postoperative longitudinal 
scar over the distal dorsum area of the right radius (bone 
graft site).  Examination of the left wrist was normal with 
normal range of motion.  X-rays of the left hand revealed 
multiple metallic densities in the area of soft tissue 
adjacent to the proximal portion of the first metacarpal.  An 
old fracture of the 4th metacarpal was noted.  

A 10 percent rating was assigned based on moderate muscle 
injury.  Although there was debridement, there was no 
prolonged infection, or sloughing of soft parts but with 
intermuscular cicatrization.  Service medical records showed 
hospitalization for a prolonged period for treatment, but did 
not definitely reflect it was for a wound of severe grade and 
consistent complaints of cardinal symptoms of muscle wounds.  
There was no evidence of unemployability due to an inability 
to keep up with work requirements.  The scars were not 
relatively large and there was no moderate loss of deep 
fascia (indicated on palpation), moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with sound side.  38 C.F.R. 4.56(c) (1974-
1975).  As such, there was a basis for the 10 percent 
assigned rating.  Further, since the hand was rated based on 
residual finger impairment, the Board notes that the record 
did not reflect any limitation of motion.  Although the 
veteran retained deformity of the 4th metacarpal, even if 
there was ankylosis, this does not warrant a compensable 
rating.  No fingers of the left hand were amputated.  

Thus, regarding the rating of the left hand based on muscle 
injury, the September 1975 rating decision was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.

However, 38 C.F.R. § 4.55(g) provided that muscle injury 
ratings will not be combined with peripheral nerve ratings 
for the same part, unless affecting entirely different 
functions.

There was impairment to the ulnar nerve of the left hand due 
to the shell fragment wounds.  

VA regulations provided that complete or incomplete paralysis 
of the ulnar nerve was rated under Diagnostic Code 8516 
(1974-1975).  Under this provision, mild, incomplete 
paralysis of the ulnar nerve was rated as 10 percent 
disabling in either extremity, while moderate incomplete 
paralysis was rated as 30 percent disabling in the major 
extremity and 20 percent disabling in the minor extremity.  
Severe incomplete paralysis of the ulnar nerve warranted a 40 
percent evaluation in the major extremity and a 30 percent 
evaluation in the minor extremity.  

The evidence clearly showed that the veteran sustained ulnar 
nerve damage which resulted in neuropathy on the left (minor) 
side.  It was noted that there was partial sensory 
impairment.  No motor function was indicated and range of 
motion of the left hand and wrist was normal.  Under the 
rating schedule, the veteran should have been assigned a 
separate 10 percent rating for sensory impairment to the 
ulnar nerve.  There was CUE as the applicable laws and 
regulations were not correctly applied and there was a 
manifestly different outcome because the combined rating with 
all of the veteran's service-connected disabilities would 
have been 40 percent, not 30 percent.  


ORDER

There was no CUE in the rating decision of September 1975 in 
failing to grant a rating in excess of 10 percent for shell 
fragment wound of the right thigh (Muscle Group XIV); the 
claim is denied.

There was no CUE in the rating decision of September 1975 in 
failing to grant a rating in excess of 10 percent for shell 
fragment wound of the right hand; the claim is denied.

There was no CUE in the rating decision of September 1975 in 
failing to grant a rating in excess of 10 percent for shell 
fragment wound of the left hand based on moderate muscle 
injury; the claim is denied.

There was CUE in the rating decision of September 1975, as it 
failed to grant service connection for mild impairment of the 
left ulnar nerve; to that extent, the claim is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


